DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-3, 7, 8, and 11-16, the cancellation of claims 4-6, 9, and 10, and the addition of new claims 17 and 18.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
In regards to claim 1, line 12, the phrase “by another side to the one side” should be changed to “by another side opposite to the one side,” in line 14, the phrase “to limit movement of the handle” should be changed to “to limit movement of the handle during a normal opening operation,” and in lines 18 and 19, the phrase “a normal opening operation” should be changed to “the normal opening operation.”
In regards to claim 18, line 11, the phrase “another side to the one side” should be changed to “another side opposite to the one side,” in line 13, the 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 8, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1
In regards to claim 1, the relationship between the unlocking of the motor vehicle locking mechanism during a normal opening operation, as recited in lines 18 and 19, and the movement of the handle being limited by the stop, as recited in lines 13 and 14, is unclear from the claim language.  It is understood from the specification that the movement of the handle is limited by the stop during the normal opening operation, and the cooperation between the handle and the stop must occur in order for the excessive force to be necessary to apply in an emergency situation.  Specifically, the claim language relates the stop to the emergency operation, but not to the normal opening operation.  See claim objection above.
In regards to claim 18, the relationship between the unlocking of the motor vehicle locking mechanism during a normal opening operation, as recited in lines 16-18, and the movement of the handle being limited by the stop, as recited in lines 12 and 13, is unclear from the claim language.  It is understood from the specification that the movement of the handle is limited by the stop during the normal opening operation, and the cooperation between the handle and the stop must occur in order for the excessive force to be necessary to apply in an emergency situation.  Specifically, the claim language relates the stop to the emergency operation, but not to the normal opening operation.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 7, and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inan et al. (US Pub. No. 2019/0024422 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Inan et al. discloses an opening device for opening a door or flap on a motor vehicle (Paragraph 25), the opening device comprising: a handle 2 that a user can grip from outside the motor vehicle; a motor vehicle locking mechanism 13 that is unlocked via movement of the handle (Paragraphs 31 and 32); a cable 6 (Paragraph 29) for unlocking the motor vehicle locking mechanism in response to movement of the handle, the cable is arranged between the handle and the motor vehicle locking mechanism (Figure 1); and a guide 8 for the handle fixed to the door or flap, wherein the handle is movably mounted to the door or flap on one side (side 
In regards to claim 2, Inan et al. discloses that the cable is at least partially made of plastic (the cable or Bowden cable is known to have a plastic outer sheath, see Definition of a Bowden Cable from “Academic Kids” NPL).
In regards to claim 3, Inan et al. discloses that the cable is at least partially made of flexible wire (a cable or Bowden cable is at least partially made of flexible wire as known in the art, see Definition of a Bowden Cable from “Academic Kids” NPL).
In regards to claim 7
In regards to claim 11, Inan et al. discloses that the handle is movable past the stop and out of the guide after release of the handle from the stop (the stop is retracted, and therefore, the release of the handle from the stop or the movement of the handle being limited by the stop is released, Paragraph 32).
In regards to claim 12, Inan et al. discloses that the handle has one or more elevations (portion having surface 14, Figure 1) that is formed on the other side and that is guided in one or more corresponding depressions formed in the guide (see Figure 3 below).

    PNG
    media_image1.png
    494
    845
    media_image1.png
    Greyscale

In regards to claim 13
In regards to claim 14, Inan et al. discloses that the stop is formed proximate an opening for the guide through which the other side of the handle extends (the stop 3 is a formed structure, i.e. manufactured, and is located proximate the opening shown in Figure 3 above).
In regards to claim 15, Inan et al. discloses that the stop is non-deformable as the other side of the handle is moved past the stop (when the stop is retracted such that the other side of the handle can move past it, the stop is non-deformable or isn’t deformed by the movement of the handle, Paragraph 32).
In regards to claim 16, Inan et al. discloses that the cable is connected to an end face (face having attachment means 12, Figure 1) of the other side of the handle.
In regards to claim 17, Inan et al. discloses that the other side of the handle is movable out of the door or flap by the excessive force (at least a portion of the other side of the handle is movable out of the door or flap by a distance H2, Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inan et al. (US Pub. No. 2019/0024422 A1) in view of Okada et al. (US-5887918).  
In regards to claim 8, Inan et al. fails to disclose that the guide has a device to deflect the cable.  Okada et al. teaches a guide 14 that has a device 46 to deflect a 
In regards to claim 18, Inan et al. discloses an opening device for opening a door or flap on a motor vehicle (Paragraph 25), the opening device comprising: a handle 2 that a user can grip from outside the motor vehicle; a motor vehicle locking mechanism 13 that is unlocked via movement of the handle (Paragraphs 31 and 32); a cable 6 (Paragraph 29) for unlocking the motor vehicle locking mechanism in response to movement of the handle, the cable is arranged between the handle and the motor vehicle locking mechanism (Figure 1); and a guide 8 for the handle fixed to the door or flap, wherein the handle is movably mounted to the door or flap on one side (side having bearing point 7, Figure 1) and guided in the guide by another side 10 opposite to the one side and to which the cable is connected, wherein the guide has a stop 3 that is engageable with the other side of the handle to limit movement of the handle during a normal opening operation (Paragraph 31), wherein the other side of the handle is movable past the stop and out of the guide by an excessive force to operate the cable during an emergency operation, the excessive force being larger than a normal force that acts on the handle to unlock the motor vehicle locking mechanism during the normal opening operation (Paragraph 32, with the other side 10 being movable past the stop 3 when it has been retracted), wherein the guide remains in a same fixed position relative to the door or flap during the normal opening operation and during the emergency operation (the guide 8 does not move during the normal opening operation 
Response to Arguments
In regards to applicant’s remarks concerning the amendments to claim 1 and the Inan et al. reference, applicant is referred to the new interpretation of the claim 1 set forth above and made in light of applicant’s amendments to claim 1.
In regards to applicant’s remarks concerning new claim 17, applicant is referred to the interpretation of the Inan et al. reference applied to claim 17 above.
In regards to applicant’s remarks concerning new claim 18, applicant is referred to the interpretations of the Inan et al. and Okada et al. references applied to the rejection of claim 18 above.
In regards to applicant’s amendments to the claims, most of the claim objections set forth in the previous Office Action are withdrawn.
In regards to applicant’s amendments to the claims, the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In regards to applicant’s further amendments to the claims and after further review of the claims, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 26, 2022